Citation Nr: 0940515	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1975 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for a back 
disability.

In January 2007, the Veteran presented testimony at a 
personal hearing conducted at the Muskogee RO before a 
Decision Review Officer (DRO).  A transcript of this hearing 
has been associated with the Veteran's claims folder.


FINDING OF FACT

The evidence of record does not support a finding that a 
relationship exists between the Veteran's cervical and lumbar 
spine disability and her military service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical and lumbar spine 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
back disability.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 17, 2005, including a request for evidence of a 
relationship between a current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
May 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The May 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed back disability.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
Veteran's service and the claimed disability.  As explained 
above, she has received proper VCAA notice as to her 
obligations, and those of VA, with respect to this crucial 
element.  Because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  In any event, the Veteran 
was provided with notice that complied with the Court's 
Dingess decision in a September 12, 2007 letter. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided her with a VA examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in February 
2007; a supplemental report was issued in June 2007 after the 
VA examiner had reviewed the Veteran's claims folder.  These 
reports reflect that the examiner reviewed the Veteran's past 
medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  

In September 2009, the Veteran's representative argued that 
the VA June 2007 VA examiner overlooked portions of the 
Veteran's service treatment records that documented 
complaints of pain beginning in the neck and extending down 
throughout the Veteran's entire body.  This is not the case.  
The Board observes that the VA examiner specifically 
addressed this complaint in the June 2007 addendum opinion.  
In this case, the Board has concluded that the June 2007 VA 
examination and addendum opinion are adequate.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board observes that the Veteran has been receiving 
treatment for her spine disability at a private medical 
center since 2004.  She has not submitted any records of such 
treatment to the VA or authorized VA to obtain such records.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She exercised the option of a personal hearing and was 
afforded one in January 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  




Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).




Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with degenerative disc disease of the cervical and 
lumbar spine.  See an August 2004 MRI report; see also a 
February 2004 VA X-ray report.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that she was involved in a motor 
vehicle accident in September 1982.  Specifically, a car the 
Veteran was in struck a tank travelling 30 kilometers an 
hour.  The Veteran was subsequently hospitalized from 
September 16 to November 2, 1982.  Her final diagnoses 
included, inter alia, multiple trauma, cerebral contusion and 
mild whiplash.  In-service treatment records also document 
complaints of pain in her cervical spine and "shock-like" 
pain that travels down her spine.

While the Board is cognizant that the Veteran was diagnosed 
with mild degenerative joint disease of the cervical spine in 
1983, this diagnosis is not consistent with the other service 
treatment records.  Indeed, an August 1984 Medical Evaluation 
Board report, which documented the Veteran's complaints of 
neck pain, and thoroughly listed her injuries did not include 
such a finding.  Instead the Veteran was diagnosed with, 
inter alia, mild whiplash.  Furthermore, the Veteran's 
separation examination did not identify any abnormalities of 
the spine, including degenerative disc disease.  In any 
event, based on the in-service diagnosis of mild whiplash, 
the Board finds that Hickson element (2) has been satisfied. 

With respect to Hickson element (3), the Veteran has 
submitted the February 2007 opinion of K.L.J., D.C. in 
support of her claim.  In his opinion, Dr. K.L.J. indicated 
that the Veteran has been treated for chronic neck and lower 
back pain in his office since 2004 and indicated that she has 
degenerative changes of the cervical and lumbar regions of 
her spine.  The opinion further states: "[The Veteran] 
indicated that these complaints all originate while in 
Germany from a near fatal accident involving a military 
vehicle and her own personal vehicle were she sustained 
serious injury to the above mentioned areas while being 
active with the U.S. Marines." 

Evidence against the Veteran's claim consists of the February 
2007 VA examiner's report and June 2007 addendum.  In these 
reports, the VA examiner noted that there are no medical 
records documenting any complaints or treatment for back pain 
prior to 1994, a decade after the Veteran separated from 
active duty.  Based on the absence of any records documenting 
a back disability, the VA examiner stated that a chronic low 
back disability had not been demonstrated after service and 
"it is less likely than not that that Veteran's current 
findings are related to her period of service."  The 
"current findings" at that time included degenerative disc 
disease of the cervical spine.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the medical opinion of the February 2007 VA 
examiner to be more probative than the February 2007 opinion 
of Dr. K.L.J.

As noted above, the February 2007 VA examiner's opinion is to 
the effect that any in-service spine injury would have 
resulted in a chronic disability that required continuing 
treatment and that such was not the case here.  This appears 
to be congruent with the evidence of record.  As noted by the 
VA examiner, there is no medical evidence of a back 
disability for a decade after the Veteran separated from 
military service. 

In contrast to the VA examiner's opinion is the February 2007 
letter from Dr. K.L.J.  As alluded to above, Dr. K.L.J.'s 
opinion amounts to bare transcription of the Veteran's own 
assertions.  Such is entitled to no more consideration than 
the Veteran's own statements.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Moreover, it is clear that Dr. K.L.J. did not 
review any of the service treatment records documenting the 
Veteran's in-service injury as he incorrectly stated that the 
Veteran served in the United States Marine Corps.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  Finally, the Board 
observes that to the extent Dr. K.L.J.'s recitation of the 
Veteran's allegations constitutes a medical opinion, the 
February 2007 letter does not explain the lack of any 
complaints of a back disability for a decade after separating 
from service.  Indeed, the Board notes that it may, and will, 
consider in its assessment of service connection the passage 
of a lengthy period of time wherein the veteran has not 
complained of the maladies at issue.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999).  

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran and her 
representative contend that a medical relationship exists 
between her current back disability and her military service, 
any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  As discussed above, the first medical 
evidence of any back symptomatology comes from a March 1994 
VA treatment record documenting the Veteran's complaints of 
lower back pain.  See Maxon v. supra; see, also Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service has therefore not been demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a back disability as Hickson element (3) has not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


